Order issued September       2k)   , 2012




                                             In The
                                 (Court uf Apprats
                        .ITiftIiElistrirt til &rxasatDallas
                                       No. 05-12-00267-CV


    METROPLEX MAILING SERVICES, LLC AND JESSE R. MARION, Appellants
                                              V.
  RR DONNELLEY & SONS COMPANY, SUCCESSOR OF BOWNE & CO., Appellee


                                            ORDER

       The Court has before it appellants' September 24, 2012 unopposed motion for extension of

time to file reply brief. The Court GRANTS the motion and ORDERS appellants to file their reply

brief by October 31, 2012.
                                                                                 ••■■•




                                                      MOLLY F CIS
                                                      JUSTICE